Per Curiam.

We affirm the decision of the court of appeals.
In Mack v. Maxwell (1963), 174 Ohio St. 275, 22 O.O.2d 335, 189 N.E.2d 156, we held that a claimed denial of the constitutional right of a speedy trial could not be brought in habeas corpus after the accused had pled guilty to or been convicted of the crime charged. In McConnaughy v. Alvis (1956), 165 Ohio St. 102, 59 O.O. 103, 133 N.E.2d 133, we held that ineffective assistance of *26trial counsel is a nonjurisdictional claim that must be raised by appeal. Therefore, the court of appeals correctly dismissed the petition in this case, and its judgment is affirmed.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.